

 
AMENDMENT TO
 
SUBSCRIPTION AGREEMENT
 
This Amendment to Subscription Agreement (this “Amendment No. 1”), dated October
15, 2008, is made by and among the undersigned subscriber (the “Investor”) and
Vector Security Intersect Acquisition Corp., a Delaware corporation (the
“Company”). Any capitalized term not defined herein shall have the meaning for
such term specified in the Subscription Agreement (as defined below).
 
WHEREAS, Investor subscribed for certain securities of the Company and the
Company accepted such subscription pursuant to the terms of the Subscription
Agreement dated September 5, 2008 (the “Subscription Agreement”);
 
WHEREAS, the parties hereto wish to amend the Subscription Agreement as provided
herein;
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. The text of Section 2.2 of the Subscription Agreement is hereby deleted in
its entirety and replaced with the following:
 
“At the closing, which will take place at the offices of Loeb & Loeb LLP,
counsel to the Company, on October 17, 2008, or such other date and time as the
parties may mutually agree, which is prior to the special meeting to vote on the
Company’s transaction with Cyalume Light Technologies, Inc. (the “Acquisition”),
the Investor will pay the Company the amount of money specified on the signature
page hereto (“Cash Payment”) and the Company shall issue to the Investor the
Securities specified on the signature page hereto (the “Closing”).”
 
2. The following section will be added immediately following Section 2.2 of the
Subscription Agreement:
 
“Section 2.3 Escrow. The Securities and the Cash Payment shall be placed in
escrow with Loeb & Loeb LLP, counsel to the Company (the “Escrow Agent”) ,
pursuant to the escrow agreement attached hereto as Exhibit D (the “Escrow
Agreement”). Pursuant to the terms of the Escrow Agreement, prior to the
consummation of the Acquisition, the Company shall be permitted to use the Cash
Payment to purchase shares of the Common Stock (the “Exchange Shares”). In the
event of such a purchase, the Exchange Shares will be held in escrow by Loeb &
Loeb LLP. In the event that the Acquisition is not consummated, Loeb & Loeb will
distribute the Exchange Shares and cash still held in escrow to the Investor and
the Securities to the Company. In the event that the Acquisition is consummated,
Loeb & Loeb will distribute the Exchange Shares or cash still held in escrow to
the Company and the Securities to the Investor. If any Exchange Shares are
distributed to the Investor by the Escrow Agent, the Investor will be considered
a Public Stockholder (as defined in Section 7.1) with respect to such shares for
all intents and purposes with full rights thereof, including but not limited to
the right to receive proceeds from the Trust Fund (as defined in Section 7.1) in
liquidation.”

 

--------------------------------------------------------------------------------

 

 
3. The last paragraph of Section 7.1 of the Subscription Agreement is hereby
deleted in its entirety and replaced with the following:
 
“For and in consideration of the Company entering into this agreement with the
Investor, the Investor hereby agrees that, other than with respect t o the
Exchange Shares, it does not have any right, title, interest or claim of any
kind in or to any monies in the Trust Fund or any distributions from the Trust
Fund (the “Claim”) and hereby waives any Claim it may have in the future as a
result of, or arising out of, being a holder of the Securities or any contracts
or agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever other than with respect to the Exchange Shares. The
Investor acknowledges and agrees that, except with respect to any Exchange
Shares distributed to the Investor by the Escrow Agent, with respect to which
the Investor will be considered a Public Stockholder with full rights thereof,
the Securities do not entitle the Investor to be considered a “Public
Stockholder” pursuant to the Company’s Certificate of Incorporation, that the
Securities would not be entitled to the redemption or liquidation distributions
that a holder of shares purchased in the Company’s initial public offering would
be entitled to, and that the Company will place a legend on the certificates
representing the Securities to that effect.”
 
4. The form of Warrant attached to the Subscription Agreement as Exhibit A is
deleted in its entirety and replaced by Exhibit A attached hereto.
 
5. The Company acknowledges and agrees that, in the event that the Acquisition
is not consummated by December 31, 2008, the Company will not seek to consummate
the Acquisition or seek to locate an alternative target business and will use
its commercially reasonable best efforts to seek the approval of its
stockholders to liquidate and dissolve the Company.
 
6. This Amendment No. 1 shall be construed in accordance with and governed by
the laws of the State of New York, without giving effect to the conflict of laws
principles thereof.
 
7. This Amendment No. 1 may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment No. 1.

 
2

--------------------------------------------------------------------------------

 

 


 
8. This Amendment No. 1 is intended to be in full compliance with the
requirements for an amendment to the Subscription Agreement as required by
Section 7.4 of the Subscription Agreement, and every defect in fulfilling such
requirements for an effective amendment to the Subscription Agreement is hereby
ratified, intentionally waived and relinquished by all parties hereto.
 
[Remainder of page intentionally left blank]

 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
as of the day and year first above written.
 


VECTOR INTERSECT SECURITY ACQUISITION CORP.
 
By:
/s/ Yaron Eitan                
 
Name: Yaron Eitan
 
Title: Chief Executive Officer

 


CATALYST Private Equity Partners (Israel) II, LP
 
By:
/s/ Alon Michal
 
/s/ Edouard Curiernan
 
Name: Alon Michal
 
Edouard Curiernan
 
Title: Partner
 
Managing Partner & CEO

 
 
 
4

--------------------------------------------------------------------------------

 